DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.

Election/Restrictions
	Applicant’s election with traverse of the ‘vasodilator Chromonar’ as the elected compound in the response filed on May 11, 2021.  Applicant argues that the restriction requirement is improper.
	Upon reconsideration, the election/restriction requirement of the previous office action is hereby withdrawn and the pending claims are examined together.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
The written description requirement for a claimed genus may be satisfied through: (1) sufficient description of a representative number of species —by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics so that one of skill in the art can ‘visualize or recognize’ the members of the genus - i.e., structure or other physical and/or chemical properties; (2) by functional characteristics coupled with a known or disclosed correlation between function and structure; or (3) by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP § 2163 11(A)(3)(a)(ii); Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997); Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1887 (Fed. Cir.2004) (method claims involving compounds defined by what they do (i.e., selectively inhibit activity of PGHS-2 gene product) rather than a physical description of the compounds, coupled with the lack of any disclosed compounds or preparation methods in the specification failed to satisfy the written description requirement); Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (functional claim language can meet the written description requirement when the art has established a correlation between structure and function) (citing, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002)).
In Regents of the Univ. of California v. Eli Lilly (“Lilly’), the claims at issue related to cDNAs encoding for insulin.  Respecting claim 5, which requires a microorganism that contains human insulin encoding DNA, The Lilly court found that although the specification described a general method for obtaining human insulin encoding cDNA, and provided the amino acid sequence of human insulin for the which the cDNA encoded, it did not support the claimed human insulin encoding cDNA because it did not provide any relevant structural or physical characteristics, such as the nucleotide sequence. Id at 1405. “Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. Id. Respecting claims 1-4, which are directed to cDNAs generically, the Lilly court held that the specification’s one example of rat cDNA did not support the claimed genus of vertebrate or mammalian cDNA. Id. at 1405. Generic claim language to "vertebrate insulin cDNA" or "mammalian insulin cDNA" failed to describe the claimed genus because it did not distinguish the genus from other materials except by function, i.e., by what the genes do, and thus provided “only a definition of a useful result rather” than “what achieves that result.” Id at 1405, 1406.
In the instant case, the claims are directed to a genus of chemical species defined only in terms of what the compounds do, i.e., compounds having vasodilator activity, rather than what the compounds are, i.e., by chemical structure or formula. And while the specification discloses chemical species, they in and of themselves do not provide sufficient “correlation between Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1164 (Fed. Cir. 2010) (citing Regents of the Univ. of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398, 1404, 1406 (Fed. Cir. 1997)).
In other words, visualization or recognition of the entire genus of vasodilators requires more structural definition than the disclosure of non-limiting examples of coronary vasodilators provided at page 7 of the specification.
[in Eli Lilly] [w]e held that a sufficient description of a genus instead requires the disclosure of either, a representative number of species failing within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.

Id. In sum, the claims are invalid for lack of written description pursuant to 35 USC § 112(a), because Applicant has not shown that he had possession of the full scope of a claim to all vasodilators at the relevant date. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991).

Claims 1-2, 4-10, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating heart failure involving blockage of small blood vessels comprising administering to a subject in need thereof a therapeutically effective amount of a vasodilator wherein the vasodilator is chromonar (having structure as depicted in the specification at page 8), does not reasonably provide enablement for a method for treating heart failure involving blockage of small blood vessels comprising administering to a subject in need thereof a therapeutically effective amount of all other types of vasodilators; or a method for preventing heart failure involving blockage of .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language.MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. TevaPharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is alegitimate rejection." The principle was explicitly affirmed most recently in Liebel-FlarsheimCo. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am.,Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the 
The analysis is as follows:
(1) Breadth of claims:
(a) Scope of the instant method claim: The claim is directed to method for the ‘a method for treating or preventing heart failure involving blockage of small blood vessels comprising administering to a subject in need thereof a therapeutically effective amount of a vasodilator’.  The only specific examples of the vasodilators described in the specification are specific coronary vasodilators listed at page 7, paragraph [0029].  The recitation “vasodilators”, however, encompasses numerous other chemical moieties, for which there is no adequate description in the specification.
(b) Scope of the diseases covered:  The instant claims are drawn to ‘a method for treating or preventing heart failure involving blockage of small blood vessels comprising administering to a subject in need thereof a therapeutically effective amount of a vasodilator’.  The scope of instant claim includes not only treatment, but also the prophylaxis or prevention of the same.
(2)  The nature of the invention and predictability in the art:  
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The recitation “vasodilators” of instant claim reaches through for treatment and prevention of heart failure involving blockage of small blood vessels.  The specification provides that “the term “heart failure” is broadly used to mean any condition in which the function of the 
More specifically, in the instant case, based on the mode of action of instant compounds as vasodilators, based on limited disclosure of test assays and results, it is claimed that the invention compounds are useful in methods of treating and preventing heart failure involving blockage of small blood vessels, which in turn includes numerous other diseases, health conditions or disorders, some of which are listed in claims 7 and 17, for which there is no enabling disclosure.
(3) Direction or Guidance:
Applicants have not provided any competent evidence that the instantly disclosed tests are highly predictive for all the uses disclosed and embraced by the claim language for the intended host.  Moreover the diseases listed are very difficult even to treat, let alone prevent, and despite the fact that there are many agents whose mode of action is said to be useful in methods of treating and preventing.

Applicant's disclosure does not enable one of ordinary skill in the art to use the claimed invention within the entire scope of the diseases listed above. There is no single pharmaceutical agent, let alone an entire class of compounds such as vasodilators that can treat and prevent heart failure involving blockage of small blood vessels and the related diseases encompassed by instant claims.
The scope of the claims includes not only treatment but also “prevention” (or prophylaxis) of heart failure involving blockage of small blood vessels, which is not adequately enabled solely based on the therapeutic activity of chromonar provided in the specification.  "To prevent" actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "prevention" effect. There is no evidence of record, which would enable the skilled artisan in the identification of the subjects, who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein. However, the applicants have not provided any 
Enablement for the scope of treating and preventing a "disease" generally is not present. For a compound or genus to be effective against any disorder or disease based on mode of action generally is contrary to medical science. The specification fails to identify the results of treatment and prevention with the methods of this invention and how such results would be recognized, particularly with regard to conditions and diseases of instant claims.
There is no reasonable basis for assuming that the myriad of compounds embraced by instant claims will all share the same bioactivity profile since they are so structurally dissimilar as to be chemically nonequivalent, due to the various types of substituents recited for the compounds, and there is no basis in the prior art for assuming the same.  Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for Markush group.  Also, see MPEP § 2164.03 for enablement requirements in cases directed to structure-sensitive art such as pharmaceuticals.
(4) State of the Prior Art: 
The specification discloses that the compounds of the invention stimulate soluble guanylate cyclase and therefore, useful in the treatment of various conditions.  There is no single pharmaceutical agent known in the art that treats and prevents heart failure involving blockage of small blood vessels.  Merck Manual online version provides that “Heart failure is complex, and 
(5)  Working Examples:  
The specification provides an example related to the effects of chromonar as a therapeutic agent for the treatment of heart failure.  There is no disclosure of any other type of vasodilators or the effects of vasodilators in a method of treating and preventing heart failure involving blockage of small blood vessels.  There is nothing in the specification how one skilled in the art can extrapolate the pharmacological data related to chromonar to the full scope of instant claims.  The specification fails to provide scientific data and working embodiments with respect to a method of preventing heart failure. In fact, there are only prophetic examples of how studies might be performed and Applicant is leaving it to others to figure out how to prevent heart failure.
(6)  Skill of those in the art: 
The skill level in the art of pharmacological treatment of the types of diseases such as those of instant claims varies with the disease type. In some areas such as hypertension, it is relatively high. But in the great majority of cases it is very low as the disorders cannot be treated 
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand.  Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to 
(7) The quantity of experimentation needed:
Owing especially to factors (1) and (6), the quantity of experimentation is expected to be high.  One of skill in the art would need to determine what diseases of instant claims would be benefited (i.e. treated and/or prevented) by the administration of vasodilators and would furthermore have to determine which of the vasodilators would provide treatment and prevention of which disease or disorder. It would be an undue burden to one skilled in the pharmaceutical art since there is inadequate guidance given to the skilled artisan, regarding the pharmaceutical use, for the reasons stated above.
MPEP 2164.03 [R-2] states: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). 
Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which vasodilators, if any, would prevent heart failure with no assurance of success.
Genentech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis”).
Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 11-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnettler et al., U.S. Patent No. 4,866,182.  The reference teaches oxazolone compounds of structure 1 (col. 1), which compounds are taught to be useful as cardiotonic and vasodilator agents, useful in the treatment of heart failure, see col. 5, lines 10-45.  The instant claims read on reference teachings.  The instant claims 11-12 and 15-20 recite ‘method for preventing’, however, the claims recite that ‘by administering a therapeutically effective amount .

Claim(s) 1-2, 5-10, 11-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chirinos, US 2015/0366901.  The reference discloses a method of treating or preventing heart failure with preserved ejection fraction (HFpEF), the method comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising at least one inorganic nitrate and inorganic nitrite, wherein the nitrate or nitrite is an important endothelium-independent source of a potent vasodilator nitric oxide (NO) through a nitrate-nitrite pathway, see paragraphs [0021], [0055].  The reference also provides that the ‘subject is human’ (see paragraph [0021]).  Additionally, the HFpEF, and nitrate or nitrite taught by Chirinos respectively correspond to heart failure involving blockage of small blood vessels, and a vasodilator including a coronary vasodilator, as recited in instant claims 1, 2, 7, 10, 11, 12, 17 and 20.  Accordingly, the instant claims read on reference teachings.  The reference teaches the use of one or more pharmaceutically acceptable carrier as recited instant claims 5 and 15 (see paragraph [0072]).  The reference teaches that ‘the terms “congestive heart failure (CHF)” and “heart failure” are used interchangeably, and causes of heart failure are related to various disorders, including systemic hypertension, cardiomyopathy or myocarditis, congenital heart disease, and diabetes’ (see paragraph [0050]).  The instant claims 6 and 16 recite ‘non-ischemic heart failure’, which read on the disorders related to heart failure disclosed in the reference.  The reference teaches that the ‘inorganic nitrate or inorganic nitrite can be administered orally or  by the reference.  Since the same compounds are administered to the same patient population with heart failure then the same results, improvements and increases in nitrate or nitrite in the plasma will be observed because those improvements naturally flow form administration of the compounds. MPEP 2112.01 II states: "Products of identical chemical composition cannot have mutually exclusive properties".  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chirinos, US 2015/0366901 in view of Li-Weber et al., US 2013/0225530.
	The primary reference, Chirinos (US’901) teaches a method of treating or preventing heart failure with preserved ejection fraction (HFpEF), the method comprising administering to a subject in need thereof a therapeutically effective amount of a composition comprising at least one inorganic nitrate and inorganic nitrite, wherein the nitrate or nitrite is an important endothelium-independent source of a potent vasodilator nitric oxide (NO) through a nitrate-nitrite pathway, see paragraphs [0021], [0055].  The reference also provides that the ‘subject is human’ (see paragraph [0021]).  Additionally, the HFpEF, and nitrate or nitrite taught by Chirinos respectively correspond to heart failure involving blockage of small blood vessels, and a vasodilator including a coronary vasodilator, as recited in instant claims 1, 2, 7, 10, 11, 12, 17 and 20.  Accordingly, the instant claims read on reference teachings.  The reference teaches the use of one or more pharmaceutically acceptable carrier as recited instant claims 5 and 15 (see paragraph [0072]).  The reference teaches that ‘the terms “congestive heart failure (CHF)” and “heart failure” are used interchangeably, and causes of heart failure are related to various disorders, including systemic hypertension, cardiomyopathy or myocarditis, congenital heart disease, and diabetes’ (see paragraph [0050]).  The instant claims 6 and 16 recite ‘non-ischemic heart failure’, which read on the disorders related to heart failure disclosed in the reference.  The reference teaches that the ‘inorganic nitrate or inorganic nitrite can be administered orally or intravenously’ (see paragraph [0035]), which is same as instant claims 8 and 18.  The reference teaches that ‘administering inorganic nitrate or inorganic nitrite increases muscle blood flow 
	Claims 3, 4, 13 and 14 differ by reciting that the ‘coronary vasodilator is chromonar or dipyridamole’.  Li-Weber (US’530) in the analogous art teaches the use of vasodilators and provides chromonar and dipyridamole as examples of vasodilators, see page 6, paragraph [0118].
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	One of ordinary skill in the art in possession of the teachings of Chirinos reference, i.e., using vasodilators in a method for treating or preventing heart failure, would have been motivated to use the specific vasodilators of chromonar and dipyridamole taught by Li-Weber.  The skilled artisan would have had reasonable expectation that such vasodilators including chromonar and dipyridamole would be useful in method for treating or preventing heart failure involving blockage of small blood vessels.  The idea of combining the teachings of the references flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

	Receipt is acknowledged of the Information Disclosure Statements filed on October 18, 2019 and March 12, 2021 and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 13, 2021